Citation Nr: 1606057	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gouty arthritis of the bilateral ankles, to include as secondary to service-connected hypertension and plantar fasciitis. 

2.  Entitlement to service connection for gouty arthritis of the right knee, to include as secondary to service-connected hypertension and plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2015.  A transcript of the hearing is of record. 

In May 2015, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay in this case, but finds that further development of the claims is necessary.  This remand, in part, is necessary to develop evidence related to the Veteran's contention that these disabilities in appellate status are secondary to service-connected disabilities.  See 38 C.F.R. § 3.310.  The Veteran specifically discussed that he was seeking service connection on this basis at the time of the February 2015 hearing and highlighted this aspect of the claim more recently, in a December 2015 statement.  A medical opinion is required addressing whether the Veteran's service-connected hypertension and/or plantar fasciitis has caused or aggravated his gouty arthritis of the knee and ankles. 

Additionally, efforts must be made to obtain records of private treatment reported by the Veteran.  The Veteran was diagnosed with gout at the Augusta VA Medical Center (VAMC) in April 2004, but at that time he reported a prior history of the condition.  He also reported during a May 2007 visit at the VAMC that he was seen by a private physician for treatment of his gout.  The claims file contains a few records from the Veteran's private urologist, Dr. Sasnett, dated in December 2003 and January 2004; however, the records indicate that the Veteran was seen six or seven years earlier for an unspecified amount of time.  The Board finds that additional efforts should be made to obtain the Veteran's complete treatment records from this provider. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private health care providers who have treated the disabilities on appeal.  Also provide the Veteran medical release forms and ask him to authorize VA to obtain medical records from all identified private health care providers, including complete records from his urologist, Dr. Richard Sasnett, currently at Augusta Urology Associates.  

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the electronic claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  After completing the foregoing, provide the claims file to a VA examiner with the necessary expertise to provide opinions in this case. 

After reviewing the claims file, including the service treatment records and all private treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's gouty arthritis of the bilateral ankles and right knee is caused or aggravated by service-connected hypertension or plantar fasciitis, to include consideration of whether the Veteran's hypertension has affected his kidney function and caused or aggravated gout.

Available records of private treatment show that the Veteran told his primary care doctor in December 2002 that he had not taken blood pressure medicine for several years.  The doctor was concerned about renal failure.  A year later, the Veteran's private urologist scheduled an abdominal CT and the January 2014 report indicated decreased left kidney function and severe atrophic changes to the left kidney.  The Veteran was diagnosed with renal failure at the Augusta VAMC in October 2004 and his VA records also include a diagnosis of a congenitally small kidney.    

All proffered medical opinions must be accompanied by a full explanation and basis.  The examiner must address whether the Veteran's gouty arthritis is aggravated by service-connected hypertension and/or plantar fasciitis.

3.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



